EXHIBIT 10.1

 

HPEV, INC.

SUBSCRIPTION AGREEMENT

 

SECTION 1

 

1.1 Subscription.

 

(a) The undersigned (the “Investor”), intending to be legally bound, hereby
irrevocably subscribes for and agrees to purchase 555,556 shares (the “Purchase
Shares”) of common stock, par value $0.001 per share (the “Common Stock”), and
Warrants to purchase shares of Common Stock to be issued by HPEV, Inc., a Nevada
corporation (the “Company”) in a private offering at a purchase price equal to
$0.45 per share (the “Purchase Price”) of Common Stock and Warrants.

 

The Investor understands that the Securities are being offered, exchanged and
issued by the Company in a transaction exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”).

 

 

(b)

For purposes of this Subscription Agreement (this “Agreement”):

 

   

(1)

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

   

 

     

(2)

“Closing Date” means the date that funding of the purchase of the Purchase
Shares occurred.

   

 

     

(3)

“Securities” means the Purchase Shares, the Warrants and the Warrant Shares.

   

 

     

(4)

“Warrant” means a warrant to purchase shares of Common Stock at an exercise
price equal to 10% above the price per share of Common Stock in the form
attached hereto as Exhibit A. For every one share(s) of Common Stock purchased,
the Investor shall receive one Warrant to purchase one (1) share of Common
Stock.

   

 

     

(5)

“Warrant Shares” means the shares of Common Stock issuable upon due exercise of
the Warrants.

 

1.2 Purchase of Shares and Warrants. The Investor understands and acknowledges
that the purchase price to be remitted to the Company in exchange for each
Purchase Share and Warrant shall be $0.45. The aggregate investment shall be
$250,000 for 555,556 Purchase Shares and Warrants, subject to the Investor’s
retention of $25,000.00 as described in Section 2.1 herein. Simultaneous with
the execution and delivery of this Agreement, including the Investor
Questionnaire annexed hereto, the Investor shall deliver to the Company the
aforementioned purchase price by wire transfer of immediately available funds.
Wire instructions are attached hereto as Appendix A.

 

 
1


--------------------------------------------------------------------------------




 

1.3 Rule 144; Disclosure. With a view to making available to the Investor the
benefits of Rule 144 promulgated under the Securities Act or any other similar
exemption, rule or regulation of the SEC that may at any time permit the
Investor to sell to the public without registration (“Rule 144”) any of its
shares of Common Stock, purchased hereunder or issued pursuant to the exercise
of any Warrants obtained hereunder, the Company agrees to promptly and fully
cooperate in the removal of restrictive legend from any Common Stock share
certificates delivered to the Company by the Investor provided that an opinion
of Investor’s counsel (“Legal Opinion”) in customary form satisfactory to the
Company that registration is not required under the Securities Act or similar
state laws in compliance with Rule 144 is delivered to the Company’s transfer
agent. The Company shall take all actions to carry out the intent and accomplish
the purposes of the immediately preceding sentence, including, without
limitation, delivering all such, consents, certificates, resolutions and
instructions to the transfer agent, as may be requested from time to time by the
Investor or necessary or desirable to carry out the intent and accomplish the
purposes of the immediately preceding sentence. The Company agrees that if the
Company fails to fully comply with the provisions of this Section within five
(5) days of the Investor providing the Legal Opinion with respect to removing
the restrictive legend from any Common Stock, as applicable, the Company shall
pay to the Investor a fee of One Thousand Dollars ($1,000) per day until such
shares’ restrictive legend is removed and such shares are delivered to the
Investor either (A) in certificate form free from all restrictive and other
legends or (B) by Deposit or Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system. The Company shall file with the
SEC a Current Report on Form 8-K no later than 4 business days from the date
hereof, which Form 8-K shall include this Subscription Agreement and form of
Warrant attached thereto and provide such disclosure required by Form 8-K. The
Company further agrees, at the Company’s sole expense, to:

 

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act of 1934 (“Exchange
Act”) so long as the Company remains subject to such requirements and the filing
of such reports and other documents is required for compliance with the
applicable provisions of Rule 144;

 

c. furnish to the Investor so long as the Investor owns securities issued by the
Company, promptly upon request, (i) a written statement by the Company that it
has complied with the reporting and or disclosure provisions of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company with the SEC, and (iii) such other information as may be reasonably
requested to permit the Investor to sell such securities pursuant to Rule 144
without registration; and

 

d. take such additional action as is requested by the Investor to enable the
Investor to sell its Company issued securities purchased hereunder pursuant to
Rule 144, including, without limitation, delivering all such consents,
certificates, resolutions and instructions to the Company’s transfer agent as
may be requested from time to time by the Investor and otherwise fully cooperate
with Investor and the Investor’s broker to effect such sale of securities and/or
removal of restrictive legends pursuant to Rule 144.

 

 
2


--------------------------------------------------------------------------------




 

SECTION 2

 

2.1 Closing. The closing (the “Closing”) of the purchase and sale of the
Purchase Shares and Warrants shall occur simultaneously with the acceptance by
the Company of the Investor’s subscription, as evidenced by the Company’s
execution of this Agreement. On or prior to Closing, the Investor shall deliver
to the Company (i) a signed Subscription Agreement, (ii) a completed dated and
signed Investor Questionnaire and (iii) cash in the amount of $225,000. At the
Closing, the Investor shall retain from the $250,000 purchase price the sum of
$25,000 for its legal fees and transaction related expenses.

 

SECTION 3

 

3.1 Investor Representations and Warranties.

 

The Investor hereby acknowledges, represents and warrants to, and agrees with,
the Company and its affiliates as follows:

 

(a) The Investor is acquiring the Securities for its own account as principal,
not as a nominee or agent, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalization thereof in whole or in part
and no other person has a direct or indirect beneficial interest in such
Securities or any portion thereof. Further, the Investor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Securities for which the Investor is subscribing or any part of
the Securities.

 

(b) The Investor has full power and authority to enter into this Agreement, the
execution and delivery of this Agreement has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Investor.

 

(c) The Investor is not subscribing for the Securities as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the Investor in connection
with investment securities generally.

 

(d) The Investor understands that the Company is under no obligation to register
the Securities under the Securities Act.

 

(e) The Investor is (i) experienced in making investments of the kind described
in this Agreement and the related documents, (ii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iii) able to afford the entire loss of its
investment in the Securities.

 

 
3


--------------------------------------------------------------------------------




 

(f) The Investor acknowledges its understanding that the offering and sale of
the Securities and the issuance of the Warrant Shares upon due exercise of the
Warrants is intended to be exempt from registration under the Securities Act. In
furtherance thereof, in addition to the other representations and warranties of
the Investor made herein, the Investor further represents and warrants to and
agrees with the Company and its affiliates as follows:

 

 

(i)

The Investor realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the Investor has in mind merely acquiring
the Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Investor does not have any
such intention;

 

 

   

(ii)

The Investor has the financial ability to bear the economic risk of his
investment, has adequate means for providing for its current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company;

 

 

   

(iii)

The Investor has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the prospective
investment in the Securities. The Investor also represents it has not been
organized for the purpose of acquiring the Securities;

 

 

   

(iv)

The Investor has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Securities, the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense; and

 

 

   

(v)

The Investor has carefully reviewed all of the Company’s filings under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(g) The Investor is not relying on the Company, or its affiliates or agents with
respect to economic considerations involved in this investment. The Investor has
relied solely on its own advisors.

 

(h) No representations or warranties have been made to the Investor by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities the Investor is not relying upon any
representations other than those contained herein.

 

(i) Each certificate representing the Securities shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

 
4


--------------------------------------------------------------------------------




 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE SOLD OR TRANSFERRED

IN THE ABSENCE OF SUCH REGISTRATION OR WITHOUT AN EXEMPTION THEREFROM OR AN
OPINION OF INVESTOR’S COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

The Investor consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company in order to implement the
restrictions on transfer of the Securities set forth herein.

 

(j) The Investor is an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the Securities Act by reason of Rule
501(a)(3), and as specifically indicated in the Investor Questionnaire annexed
to this Agreement.

 

(k) The Investor understands that an investment in the Securities is a
speculative investment which involves a high degree of risk and the potential
loss of his entire investment.

 

(l) The Investor’s overall commitment to investments which are not readily
marketable is not disproportionate to the Investor’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(m) The Investor has received all documents, records, books and other
information pertaining to the Investor’s investment in the Company that has been
requested by the Investor. The Investor has reviewed all reports and other
documents filed by the Company with the SEC (the “SEC Documents”), including
without limitation the purchase agreement and settlement agreement with Spirit
Bear Limited.

 

(n) The Investor represents and warrants to the Company that all information
that the Investor has provided to the Company, including, without limitation,
the information in the Investor Questionnaire attached hereto or previously
provided to the Company, is correct and complete as of the date hereof.

 

(o) Other than as set forth herein, the Investor is not relying upon any other
information, representation or warranty by the Company or any officer, director,
stockholder, agent or representative of the Company in determining to invest in
the Securities. The Investor has consulted, to the extent deemed appropriate by
the Investor, with the Investor’s own advisers as to the financial, tax, legal
and related matters concerning an investment in the Securities and on that basis
believes that his or its investment in the Securities is suitable and
appropriate for the Investor.

 

(p) The Investor is aware that no federal or state agency has (i) made any
finding or determination as to the fairness of this investment, (ii) made any
recommendation or endorsement of the Securities or the Company, or (iii)
guaranteed or insured any investment in the Securities or any investment made by
the Company.

 

 
5


--------------------------------------------------------------------------------




 

(q) The Investor understands that the price of the Securities offered hereby
bear no relation to the assets, book value or net worth of the Company and were
determined arbitrarily by the Company; notwithstanding the foregoing the
Investor agrees and acknowledges that the price per share of each of the
Purchase Shares, the Warrant and the Warrant Shares is in excess of $0.22 per
share. The Investor further understands that there is a substantial risk of
further dilution on his investment in the Company.

 

(r) The Investor agrees and acknowledges that the Company may compensate finders
and broker-dealers in connection with this offering. Such compensation will be
in the form of cash, securities of the Company and/or a combination thereof.

 

SECTION 4

 

The Company represents and warrants to the undersigned as follows:

 

4.1 Organization of the Company. The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of Nevada, and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

 

4.2 Authority. (a) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
Securities; (b) the execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action and no further consent or
authorization of the Company is required; and (c) this Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 

4.3 SEC Documents. To the best of Company’s knowledge, the Company has not
provided to the Investor any information that, according to applicable law, rule
or regulation, should have been disclosed publicly prior to the date hereof by
the Company, but which has not been so disclosed. As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and other federal, state
and local laws, rules and regulations applicable to such SEC Documents, and none
of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the 12 months preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Documents prior to the expiration of any such extension.

 

 
6


--------------------------------------------------------------------------------




 

4.5 Exemption from Registration; Valid Issuances. The sale and issuance of the
Securities, in accordance with the terms and on the bases of the representations
and warranties of the Investor set forth herein, may and shall be properly
issued by the Company to the Investor pursuant to Section 4(a)(2), Regulation S
and/or any applicable U.S. state law. When issued and paid for as herein
provided, the Securities shall be duly and validly issued, fully paid, and non-
assessable. Neither the sales of the Securities pursuant to, nor the Company’s
performance of its obligations under, this Agreement shall (a) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Securities or any of the assets of the Company, or (b) entitle the other
holders of the Common Stock of the Company to preemptive or other rights to
subscribe to or acquire the Common Stock or other securities of the Company. The
Securities shall not subject the Investor to personal liability by reason of the
ownership thereof.

 

4.6 No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Securities, or (b) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act.

 

4.7 No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby, including without limitation the issuance of the Securities, do not and
will not (a) result in a violation of the Certificate or By-Laws of the Company
or (b) conflict with, or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture, instrument or any “lock-up” or similar
provision of any underwriting or similar agreement to which the Company is a
party, or (c) result in a violation of any federal, state, local or foreign law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations)applicable to the Company or by which any
property or asset of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a material
adverse effect on the business, operations, properties, prospects or condition
(financial or otherwise) of the Company) nor is the Company otherwise in
violation of, conflict with or in default under any of the foregoing. The
Company is not required under U.S. federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or issue
and sell the Common Stock in accordance with the terms hereof (other than any
SEC, FINRA or state securities filings that may be required to be made by the
Company subsequent to the Closing); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the Investor
herein.

 

4.8 No Misleading or Untrue Communication. The Company, any person representing
the Company, and, to the knowledge of the Company, any other person selling or
offering to sell the Securities, if any, in connection with the transactions
contemplated by this Agreement, have not made, at any time, any written or oral
communication in connection with the offer or sale of the same which contained
any untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading.

 

 
7


--------------------------------------------------------------------------------




 

SECTION 5

 

5.1 Indemnity. The Investor agrees to indemnify and hold harmless the Company,
its officers and directors, employees and its affiliates and their respective
successors and assigns and each other person, if any, who controls any thereof,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Investor to comply with
any covenant or agreement made by the Investor herein or in any other document
furnished by the Investor to any of the foregoing in connection with this
transaction. The Company agrees to indemnify and hold harmless the Investor, its
officers and directors, employees and its affiliates and their respective
successors and assigns and each other person, if any, who controls any thereof,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Company to comply with
any covenant or agreement made by the Company herein or in any other document
furnished by the Company to any of the foregoing in connection with this
transaction.

 

5.2 Confidentiality. The Investor agrees that it shall keep confidential and not
divulge, furnish or make accessible to anyone, any confidential information
concerning or relating to the business or financial affairs of the Company to
which it may have or will become privy by reason of this Subscription Agreement
until such information has been publicly disclosed by the Company or until such
information is no longer material, or unless the Investor is required by court
order or subpoena to make such disclosure or otherwise has a legal obligation to
make such disclosure. Furthermore, the Investor agrees to keep the terms and
provisions of this Agreement confidential and not disclose to any person, other
than its representatives who need to know such information, any of the terms or
provisions hereof.

 

5.3 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the Company.

 

5.4 Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.

 

5.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement is
not transferable or assignable. If the Investor is more than one person, the
obligation of the Investor shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his heirs, executors,
administrators and successors.

 

 
8


--------------------------------------------------------------------------------




 

5.6 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.

 

5.7 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

5.8 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

5.9 Applicable Law. The corporate laws of the State of Nevada shall govern all
issues concerning the relative rights of the Company and its stockholders. All
other questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the transactions contemplated hereby shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Illinois, County of Cook, for the adjudication of
any dispute hereunder or in connection herewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

5.10 Pronouns. The use herein of the masculine pronouns “him” or “his” or
similar terms shall be deemed to include the feminine and neuter genders as well
and the use herein of the singular pronoun shall be deemed to include the plural
as well.

 

5.11 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart.

 

[Remainder of Page Intentionally Omitted; Signature Pages to Follow]

 

 
9


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Investor has executed this Agreement on April 23, 2015.

 

Amount of Investment: $250,000

 

INVESTOR:     LINCOLN PARK CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL PARTNERS,
LLC BY: ROCKLEDGE CAPITAL CORPORATION        By: /s/ Josh Scheinfeld   Name:
Josh Scheinfeld   Title: President  

 

 
10


--------------------------------------------------------------------------------




 

ACCEPTANCE OF SUBSCRIPTION

 

(to be filed out only by the Company)

 

The Company hereby accepts the above application for subscription for shares and
warrants on behalf of the Company.

 

HEPV, INC. 

 Dated: April 23, 2015

 

By: [hpev_ex101001.jpg]   Name: Theodore Banzhaf   Title: President  

  

 
11


--------------------------------------------------------------------------------




 

Appendix A

 

Wiring Instructions

 

For Payment of Purchase Price

 

Beneficiary Bank

Bank of America

1910 Bruce B Downs Blvd.

Wesley Chapel, FL 33544

Tel: 813. 973.4153

 

Fedwire: ABA 026009593

 

For further credit to:

 

Account Name: HPEV, Inc.

 

Account Number: 229037438617

 

In case the entity on behalf of which the transfer is taking place is different
from the transferor, please make sure that the wire includes in the comments the
name of the entity.

 

 
12


--------------------------------------------------------------------------------




 

INVESTOR QUESTIONNAIRE

 

 

A. General Information

 

1.

Print Full Name of Investor:

 

Individual:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First, Middle, Last

 

 

 

 

 

 

 

 

 

Partnership, Corporation, Trust, Custodial Account, Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Entity

 

 

 

 

 

 

2.

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Name of Primary Contact Person:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

4.

Telephone Number:

 

 

 

 

 

 

 

 

5.

E-Mail Address:

 

 

 

 

 

 

 

 

6.

Facsimile Number:

 

 

 

 

 

 

 

 

7.

Permanent Address:

 

 

 

 

(if different from Address for Notices above)

 

 

 

 

 

 

 

 

8.

Authorized Signatory:

 

 

 

 

Title:

 

 

 

 

Telephone Number:

 

 

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

 

 

 

 

 

9.

U.S. Investors Only:

 

 

 

 

U.S. Taxpayer Identification or Social

 

 

 

 

Security Number:

 

 

 

 

 
13


--------------------------------------------------------------------------------




 

B. Accredited Investor Status

 

The undersigned subscriber represents that it is an Accredited Investor on the
basis that it is (check one):

 

 _______(i) A bank as defined in Section 3(a)(2) of the Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act, whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.

 

_______(ii) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

 _______(iii) An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.

 

_______(iv) A director or executive officer of the Company.

 

 _______(v) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000
(excluding his or their personal residence).

 

 _______(vi) A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 

 _______(vii) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).

 

 _______(viii) An entity in which all of the equity owners are accredited
investors. (If this alternative is checked, the Subscriber must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor. Further, the Subscriber represents that it
has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)

 

 
14


--------------------------------------------------------------------------------




 

C. Supplemental Data for Entities

 

1.  If the undersigned is not a natural person, furnish the following
supplemental data (natural persons may skip this Section of the Investor
Questionnaire):

 

Legal form of entity (trust, corporation, partnership, etc.):
_______________________________________________________

 

Jurisdiction of organization:
_____________________________________________________________________________

 

2.  Was the undersigned organized for the specific purpose of acquiring the
Securities?

 

¨    Yes

¨    No

 

If the answer to the above question is “Yes,” please contact David Lubin, Esq.
at 516- 887-8200 or at david@dlubinassociates.com for additional information
that will be required.

 

3.  Are shareholders, partners or other holders of equity or beneficial interest
in the Investor able to decide individually whether to participate, or the
extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?

 

¨   Yes

¨   No

 

If the answer to the above question is “Yes,” please contact David Lubin
(david@dlubinassociates.com or 516-887-8200) for additional information that
will be required.

 

4(a). Please indicate whether or not the Investor is, or is acting on behalf of,
(i) an employee benefit plan within the meaning of Section 3(3) of ERISA,
whether or not such plan is subject to ERISA, or (ii) an entity which is deemed
to hold the assets of any such employee benefit plan pursuant to 29 C.F.R. §
2510.3-101. For example, a plan which is maintained by a foreign corporation,
governmental entity or church, a Keogh plan covering no common-law employees and
an individual retirement account are employee benefit plans within the meaning
of Section 3(3) of ERISA but generally are not subject to ERISA (collectively,
“Non-ERISA Plans”). In general, a foreign or US entity which is not an operating
company and which is not publicly traded or registered as an investment company
under the Investment Company Act of 1940, as amended, and in which 25% or more
of the value of any class of equity interest is held by employee pension or
welfare plans (including an entity which is deemed to hold the assets of any
such plan), would be deemed to hold the assets of one or more employee benefit
plans pursuant to 29 C.F.R. § 2510.3-101. However, if only Non-ERISA Plans were
invested in such an entity, the entity generally would not be subject to ERISA.
For purposes of determining whether this 25% threshold has been met or exceeded,
the value of any equity interest held by a person (other than such a plan or
entity) who has discretionary authority or control with respect to the assets of
the entity, or any person who provides investment advice for a fee (direct or
indirect) with respect to such assets, or any affiliate of such a person, is
disregarded.

 

¨   Yes

¨   No

 

 
15


--------------------------------------------------------------------------------




 

4(b). If the Undersigned is, or is acting on behalf of, such an employee benefit
plan, or is an entity deemed to hold the assets of any such plan or plans,
please indicate whether or not the Undersigned is subject to ERISA.

 

¨   Yes

¨   No

 

4(c.) If the Undersigned answered “Yes” to question 4.(b) and the Undersigned is
investing the assets of an insurance company general account, please indicate
what percentage of the Undersigned’s assets the purchase of the securities is
subject to ERISA. %.

 

5.  Does the amount of the undersigned’s subscription in the Company exceed 40%
of the total assets (on a consolidated basis with its subsidiaries) of the
undersigned?

 

¨    Yes

¨    No

 

If the question above was answered “Yes,” please contact David Lubin &
Associates for additional information that will be required.

 

6(a). Is the Undersigned a private investment company which is not registered
under the Investment Company Act, in reliance on Section 3(c)(1) or Section
3(c)(7) thereof?

 

¨    Yes

¨    No

 

6(b). If the question above was answered “Yes,” was the Undersigned formed prior
to April 30, 1996?

 

¨    Yes

¨    No

 

If the questions set forth in (a) and (b) above were both answered “Yes,” please
contact David Lubin & Associates for additional information that will be
required.

 

7(a). Is the Undersigned a grantor trust, a partnership or an S-Corporation for
US federal income tax purposes?

 

¨    Yes

¨    No

 

7(b). If the question above was answered “Yes,” please indicate whether or not:

 

(i)  more than 50 percent of the value of the ownership interest of any
beneficial owner in the Undersigned is (or may at any time during the term of
the Company be) attributable to the Undersigned’s (direct or indirect) interest
in the Company; or

 

¨    Yes

¨    No

 

(ii)  it is a principal purpose of the Undersigned’s participation in the
Company to permit the Partnership to satisfy the 100 partner limitation
contained in US Treasury Regulation Section 1.7704-1(h)(3).

 

¨    Yes

¨    No

 

 
16


--------------------------------------------------------------------------------




 

If either question above was answered “Yes,” please contact David Lubin &
Associates for additional information that will be required.

 

8. If the Undersigned’s tax year ends on a date other than December 31, please
indicate such date below:

 

 

 

 

(Date)

 

D.  Related Parties

 

1. To the best of the undersigned’s knowledge, does the undersigned control, or
is the undersigned controlled by or under common control with, any other
undersigned in the Company?

 

¨    Yes

¨    No

 

If the answer above was answered “Yes”, please identify such related
undersigned(s) below.

 

 

Name(s) of related undersigned(s): _______________________________________

 

2. Will any other person or persons have a beneficial interest in the securities
to be acquired hereunder (other than as a shareholder, partner, or other
beneficial owner of equity interest in the undersigned)?

 

¨    Yes

¨    No

 

If either question above was answered “Yes”, please contact David Lubin &
Associates for additional information that will be required.

 

The undersigned understands that the foregoing information will be relied upon
by the Company for the purpose of determining the eligibility of the Undersigned
to purchase the securities. The undersigned agrees to notify the Company
immediately if any representation or warranty contained in this Subscription
Agreement, including this Investor Questionnaire, becomes untrue at any time.
The undersigned agrees to provide, if requested, any additional information that
may reasonably be required to substantiate the undersigned’s status as an
accredited investor or to otherwise determine the eligibility of the undersigned
to purchase the securities. The undersigned agrees to indemnify and hold
harmless the Company and each officer, director, shareholder, agent and
representative of the Company and their respective affiliates and successors and
assigns from and against any loss, damage or liability due to or arising out of
a breach of any representation, warranty or agreement of the undersigned
contained herein.

 

  INDIVIDUAL:           Date _______________________       (Signature)          
    (Print Name)  

 

 
17


--------------------------------------------------------------------------------




 

  PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER:           Date _______________________       (Name of
Entity)       By:       (Signature)     (Print Name and Title)

 

 
18


--------------------------------------------------------------------------------




 

Annex 1

 

DEFINITION OF “INVESTMENTS”

 

The term “investments” means:

 

1)

Securities, other than securities of an issuer that controls, is controlled by,
or is under common control with, the Undersigned that owns such securities,
unless the issuer of such securities is:

 

   

(i)

An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or

   

 

     

(ii)

a Public Company (as defined below);

   

 

     

(iii)

A company with shareholders’ equity of not less than $50 million (determined in
accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the undersigned acquires the Securities;

 

2)

Real estate held for investment purposes;

 

 

3)

Commodity Shares (as defined below) held for investment purposes;

 

 

4)

Physical Commodities (as defined below) held for investment purposes;

 

 

5)

To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;

 

 

6)

In the case of an undersigned that is a company that would be an investment
company but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the
Investment Company Act, or a commodity pool, any amounts payable to such
undersigned pursuant to a firm agreement or similar binding commitment pursuant
to which a person has agreed to acquire an interest in, or make capital
contributions to, the undersigned upon the demand of the undersigned; and

 

 

7)

Cash and cash equivalents held for investment purposes.

 

Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Undersigned who is engaged primarily in
the business of investing, trading or developing real estate in connection with
such business may be deemed to be held for investment purposes. However,
residential real estate will not be deemed to be used for personal purposes if
deductions with respect to such real estate are not disallowed by section 280A
of the Internal Revenue Code of 1986, as amended.

 

A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the undersigned who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.

 

“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:

 

 
19


--------------------------------------------------------------------------------




 

   

(i)

Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or

   

 

     

(ii)

Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.

 

“Public Company” means a company that:

 

   

(i)

files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or

   

 

     

(ii)

has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.

 

“Financial Contract” means any arrangement that:

 

   

(i)

takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;

   

 

     

(ii)

is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and

   

 

     

(iii)

is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.

 

“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.

 

“Related Person” means a person who is related to the Undersigned as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Undersigned, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.

 

For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.

 

In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.

 

In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.

 

 
20


--------------------------------------------------------------------------------




 

Annex 2

 

VALUATIONS OF INVESTMENTS

 

The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:

 

1)

In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and

 

 

2)

In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:

 

   

(i)

The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.

   

 

     

(ii)

A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.

 

 
21


--------------------------------------------------------------------------------




 

Exhibit A

 

Form of Warrant

 

[Remainder of Page Intentionally Omitted; Form of Warrant to Follow]

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------

 